                      Case 2:19-cv-02159-JCM-BNW Document 68 Filed 06/22/20 Page 1 of 1



                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                    ***
                 7    BRENNA SCHRADER,                                       Case No. 2:19-CV-2159 JCM (BNW)
                 8                                           Plaintiff(s),                      ORDER
                 9           v.
               10     STEPHEN ALAN WYNN, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is defendant Wynn Las Vegas LLC’s (“WLV”) motion for
               14     leave to file excess pages. (ECF No. 62).
               15            On March 5, 2020, the court granted WLV leave to file its 38-page motion to dismiss.
               16     (ECF No. 32). Then, on May 6, 2020, the court allowed plaintiff Brenna Schraders’s motion to
               17     file a 45-page opposition to WLV’s motion to dismiss, defendant Wynn Resort Las Vegas’s and
               18     defendant Wooden’s joinders, defendant Wooden’s motion for more definite statement, and Mr.
               19     Wynn’s motion to dismiss. (ECF No. 53).
               20            Once again, in light of the complexity and variety of plaintiff’s claims, the court finds
               21     that allowing filings that exceed the page limits established by local rules.
               22            Accordingly,
               23            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that WLV’s motion for leave
               24     to file excess pages (ECF No. 62) be, and the same hereby is, GRANTED nuc pro tunc.
               25            DATED June 22, 2020.
               26
                                                                     __________________________________________
               27                                                    UNITED STATES DISTRICT JUDGE

               28

James C. Mahan
U.S. District Judge
